Citation Nr: 1750932	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for renal cell carcinoma.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has rephrased the Veteran's claim for service connection for "stress" to encompass any diagnosed acquired psychiatric disability, as reflected above.

In this decision, the Board is reopening his service connection claims for hypertension and an acquired psychiatric disability, but all of his claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

An October 2002 decision denied service connection for hypertension and for an acquired psychiatric disability.  The Veteran did not appeal those decisions and they are now final.  New and material evidence has since been received, and the claims are reopened.

CONCLUSION OF LAW

The October 2002 decision denying service connection for hypertension and for an acquired psychiatric disability is now final.  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims to service connect hypertension and an acquired psychiatric disability were last denied in October 2002 because the evidence did not show that he had then-current disabilities.  He did not appeal the decision, and it has become final.  Since then, the record shows he has current diagnoses of hypertension and major depressive disorder.  This evidence raises the possibility of substantiating the claims and they are reopened.  These claims are granted to this extent only; the issue of whether service connection is warranted is discussed in the Remand section below.




ORDER

The claims of entitlement to service connection for hypertension and an acquired psychiatric disability are reopened.


REMAND

The Veteran's service connection claims require additional development.

Initially, the Veteran has asserted that he was treated at the Army hospitals in Ft. Knox and at Walter Reed.  If he had inpatient treatment, these records would be stored in a different location from his STRs.  It is not clear that he had inpatient treatment, but on remand, a search shall be conducted.

In regard to hypertension, the Veteran has asserted that his work in service, at Walter Reed Hospital, caused him stress that caused or increased his high blood pressure.  The Veteran has not been given a VA examination for an opinion on whether hypertension is related to service.

In regard to renal cell carcinoma, the Veteran has asserted it is related to his hypertension.  As hypertension is being remanded for development, this claim is also being remanded for development.

In regard to an acquired psychiatric disability, an updated examination report is required.  The two examination opinions of record do not appear to consider the symptoms and evidence showing anxiety and depression symptoms during service.  On remand, a thorough psychiatric examination is to be conducted, and an opinion that takes into account the STRs shall be obtained.

In regard to his headaches, an updated examination and opinion must be obtained.  The June 2012 VA examiner opined that his headaches preexisted service, without pointing to clear and unmistakable evidence showing that.  The Veteran's pre-induction examination in June 1966 did not show any abnormalities.  He reported at that time that he had a history of headache, which was attributed by the physician to a recent head injury.  However, during service he experienced headaches that were attributed to stress and nervousness.  It does not appear that these are the same types of headaches, which must be addressed by the VA examiner.  The Veteran has also reported that stress causes his headaches, as well as increases his hypertension.  The October 2011 VA examiner has attributed his headaches to his hypertension.  It appears that his claims for hypertension, headaches, and an acquired psychiatric disability are all intrinsically intertwined, and his symptoms in service must be appropriately considered.

In regard to tinnitus, the Veteran has asserted that he was exposed to loud noise during service, which caused his tinnitus.  His STRs show complaints of loud noise in his work area.

In regard to nonservice-connected pension, the record has not been developed as to his finances.  On remand, he must be given an opportunity to provide information of his income and his expenses, particularly medical expenses.  

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to locate any records of inpatient treatment at the Army Hospitals in Ft. Knox or Walter Reed, between October 1966 and April 1967.

Obtain his service personnel records.

2.  Make arrangements for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that hypertension was caused or is related to his active duty service.

The Veteran was not diagnosed with hypertension while in service, but this is not dispositive of the claim.  He has asserted that his work at Walter Reed caused him stress, which increased his high blood pressure.  The record shows he had a hypertension diagnosis at least by December 1992.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms and diagnosis, and to provide an opinion that takes his statements into consideration.

All opinions must be supported by explanatory rationale.  The examiner is asked to review the relevant literature prior to opining.

If hypertension is related to service, the examiner is asked to provide an opinion on whether renal cell carcinoma has been diagnosed and is related to his hypertension.

3.  Make arrangements for an appropriate examination for an opinion on whether it is as likely as not (at least a 50 percent probability) that any acquired psychiatric disability is related to his service.

The Veteran entered service with a normal psychiatric evaluation.  In January 1967, he had a psychiatric evaluation noting anxiety, tension headaches, hypersomnolence, and depressive features, although it was thought that he had a personality disorder.  In March 1967, it was noted that he no longer showed significant depression, and that he had a "questionable" diagnosis.  He was discharged soon thereafter.

The examiner is asked to elicit from the Veteran a detailed history of his symptoms and to conduct a thorough examination, including all necessary diagnostic tests.  The examiner is asked whether his current symptoms had their onset in service or are related to the symptoms in service.  All opinions must be accompanied by explanatory rationale.

4.  Make arrangements for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) headaches are related to his service.  The examiner is asked to review the record and to elicit a detailed history from the Veteran prior to so opining.

His pre-induction examination in June 1966 did not note any abnormalities.  He complained in his medical history of having had headaches in the past, which were apparently attributed to a head injury within the preceding year.  He complained of headaches during service, which were all attributed to nervousness and tension.  He was assessed by psychologists and neurologists, and it was found that his headaches were of psychophysiologic etiology.  

The VA examination opinions of record are that his headaches are related to his hypertension, and that his headaches preexisted service.  Regarding preexistence, that opinion is inadequate as it does not point to the clear and unmistakable evidence that he entered service with the same headaches that he had while in service.  If the examiner opines that they are the same, please cite to the evidence that makes it undebatable that is so.  

If they are not the same headaches, the examiner is asked whether the Veteran's current headaches are related to the symptoms in service.  

He has asserted that stress causes him to have headaches, and that it also increases his blood pressure.  The examiner is asked to comment on the relationship between his headaches, his hypertension, and his acquired psychiatric disability.  

All opinions are to be supported with explanatory rationale.

5.  Schedule an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) tinnitus is related to his service.  

He has asserted that he was exposed to loud noise while in service.  The VA medical opinion relates his tinnitus to his nonservice-connected hearing loss, but does not address a direct relationship to service.

The examiner is asked to provide explanatory rationale with all opinions.

6.  In regard to nonservice-connection pension, ask the Veteran to provide updated financial information, including income and expenses, particularly medical expenses.  

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


